MEMORANDUM **
Maribel Nunez Rodriguez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“Board”) denial of her motion to reconsider its earlier dismissal of her appeal of an immigration judge’s denial of her applieation for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
Petitioner’s brief addresses only the immigration judge’s underlying denial of her application for cancellation of removal. We lack jurisdiction to review that determination, however, because petitioner failed to file a timely petition for review of that decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
Even if we liberally construe petitioner’s contentions as directed toward the Board’s denial of her motion to reconsider, the Board acted within its discretion in denying the motion because petitioner failed to demonstrate an error of fact or law in the Board’s earlier decision. See 8 C.F.R. § 1003.2(b).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.